Per Curiam.

The case at bar comes directly within the authority of our decision in the case of Lewis v. New York City R. Co., 50 Misc. Rep. 535, where we held that, where a plaintiff is the only witness in her own behalf, but testifies without contradiction to facts sufficient to constitute a cause of action, and her testimony is clear and not inherently improbable, either in itself or taken in connection with circumstances detailed therein, a court or a jury has no right to disregard it, and a judgment for defendant will be reversed.
Present: Gildersleeve, Fitzgerald and Davis, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.